 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

MOBILE REAL ESTATE LLC, ef at,
Piaintiffs, No. 19-CV-11475 (RMB)

v. ORDER
NEWPOINT MEDIA GROUP, LLC, ef al.,

Defendants,

 

 

KENNETH M. KARAS, United States District Judge:

Plaintiffs Mobile Real Estate, LLC and John Lim (collectively, “Plaintiffs”) bring this
Action against Defendants NewPoint Media Group, LLC, NewPoint Media Group Holdings,
_ LLC, The Real Estate Book d/b/a TREBMobile Agent, Lion Equity Partners, LLC, and Pez
Gallo Holdings, LLC (collectively, “Defendants”), alleging violations of state law and 18 U.S.C.
§ 1836 (the Defend Trade Secrets Act (“(DTSA”)). (Am. Compl. (Dkt. No. 11).) Ata Pre-
Motion Conference held on February 6, 2020, the Court granted Plaintiffs leave to file a Motion
To Vacate and/or Stay Arbitration, granted Defendants leave to file a Motion To Compel
Arbitration (collectively, the “Motions”), and adopted a briefing schedule for the Motions. (See
Dkt. (minute entry for Feb. 6, 2020); Dkt. No. 12.) On February 18, 2020, Plaintiffs filed their
Motion To Vacate and/or Stay Arbitration, (Dkt. Nos. 13-16), and filed a letter the following day
requesting that the Court order a temporary stay of arbitration until the Court’s decision on the
Motions, (Letter from Gregory Saracino, Esq., to Court (Feb. 19, 2020) (“Feb. 19 Saracino
Letter”) 1 (Dkt. No. 17)). According to Plaintiffs, counsel for Defendants had “insisted that the
arbitration proceed,” despite the Motions to be filed, and the American Arbitration Association

(“AAA”) responded that it would “proceed with administration” absent an order from the Court.

 
 

(id.) Pursuant to the Court’s Order, (Dkt. No. 18), Defendants responded on February 20, 2020,
objecting to Plaintiff's request, (Letter from Frederick L. Whitmer, Esq., to Court (Feb. 20,
2020) (“Feb. 20 Whitmer Letter”) (Dkt. No. 19)), and simultaneously filing their Motion To
Compel Arbitration, (Dkt. Nos. 20-23). The Court ordered Plaintiffs to respond to Defendants’
letter, (Dkt. No. 24), and Plaintiffs did so on February 21, 2020, (Letter from Gregory Saracino,
Esq., to Court (Feb. 21, 2020) (Feb. 21 Saracino Letter”) (Dkt. No. 25)). Plaintiffs noted that
on February 20, 2020, the AAA requested that the Parties select a date for a preliminary hearing
and billed an initial deposit to each Party. (Feb. 21 Saracino Letter Ex. A (“Feb. 20, 2020 AAA
Letter”) (Dkt. No. 25-1).)

“Courts in this district have routinely issued restraining orders to stay arbitration
proceedings on a temporary basis,” particularly when a determination of arbitrability of the
dispute is pending. Dylan 140 LLC v. Figueroa, No. 19-CV-2897, 2019 WL 2235884, at *1
(S.D.N.Y. May 14, 2019) (citations omitted) (collecting cases); see also Burgos v. Ne. Logistics
Inc., No. 15-CV-6840, 2016 WL 899264, at *2 (E.D.N.Y. Mar. 2, 2016) (“[T]he questions
before the [cJourt on the forthcoming motion to compel arbitration . . . logically precede the
initiation of arbitration proceedings. It would only make sense, therefore, that the [court is
empowered to issue a temporary stay under the present circumstances.” (citation omitted)
(collecting cases)). Here, the pending Motions relate solely to whether the dispute between the
Parties is subject to arbitration and will be fully briefed by March 5, 2020. Thus, it would make
little sense to allow: the arbitration to proceed before a decision on the Motions, and “{i]t would
be unfair and harmful to Plaintiffs" potential right to litigate here .. . ifthe Court were to...
thereafter determine that Plaintiff[s’] claim was properly before this Court.” Dylan 140 LLC,

2019 WL 2235884, at *2. Further, a temporary stay of arbitration, only until the Court has had

 
 

the opportunity to determine whether the dispute should be arbitrated, will not be prejudicial to
Defendants.

Accordingly, Plaintiffs’ request for a temporary stay of arbitration is granted, pending the
Court’s resolution of the Motions or further order from the Court. The Clerk of Court is
respectfully directed to terminate the pending letter motions. (Dkt. Nos. 17, 25.)

SO ORDERED.

DATED: February Z!, 2020
White Plains, New York ~—

Ly

KENNETH M. KARAS
UNITED STATES DISTRICT JUDGE

 

 

 
